20-05027-rbk Doc#101 Filed 10/14/20 Entered 10/14/20 19:53:11 Main Document Pg 1 of
                                         5



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

     In re:                                   §
                                              §    Chapter 11
     KrisJenn Ranch, LLC,                     §
                                              §
              Debtor                          §    Case No. 20-50805


     KrisJenn Ranch, LLC, KrisJenn Ranch,     §
     LLC–Series Uvalde Ranch, and KrisJenn    §
     Ranch, LLC–Series Pipeline ROW, as       §
     successors in interest to Black Duck     §
     Properties, LLC,                         §
                                              §    Adversary No. 20-05027
              Plaintiffs,                     §
                                              §
     v.                                       §
                                              §
     DMA Properties, Inc. and Longbranch      §
     Energy, LP,                              §
                                              §
              Defendants.                     §


     DMA Properties, Inc. and Frank Daniel     §
     Moore,                                    §
                                               §
            Counter-Plaintiffs and Third-Party §
            Plaintiff,                         §
                                               §
     v.                                        §
                                               §   Adversary No. 20-05027
     KrisJenn Ranch, LLC, KrisJenn Ranch,      §
     LLC–Series Uvalde Ranch, KrisJenn         §
     Ranch, LLC–Series Pipeline ROW, Black §
     Duck Properties, LLC, Larry Wright, and §
     John Terrill, Granstaff, Gaedke, &        §
     Edgmon, P.C., David Strolle, and          §
     McLeod Oil, LLC,                          §
                                               §
            Third-Party/Counterdefendants.     §
20-05027-rbk Doc#101 Filed 10/14/20 Entered 10/14/20 19:53:11 Main Document Pg 2 of
                                         5



          LONGBRANCH’S UNOPPOSED MOTION FOR LEAVE TO AMEND

           Longbranch Energy, LP (“Longbranch”) moves for leave to amend its pleadings to
    assert claims against KrisJenn, its series, Larry Wright, John Terrill, and Mcleod Oil.

                                        BACKGROUND
           This case concerns the parties’ respective rights and interests in a pipeline right-of-
    way. In 2015, Longbranch secured the right to purchase the right-of-way from Express
    Pipeline, LLC. Longbranch later assigned its right to purchase the right-of-way to Black
    Duck Properties, LLC but retained a 20% net-profits interest in the right-of-way that attaches
    and runs with the land. In April 2020, KrisJenn filed this adversary proceeding seeking a
    declaration that Longbranch’s interests do not attach and run with the land.
           Longbranch now files this unopposed motion to amend its pleading to add
    counterclaims against KrisJenn and its series, as well as Larry Wright, John Terrill, and
    Mcleod Oil.

                                          ARGUMENT
           Rule 15(a)(2) provides that courts should “freely give leave when justice so

    requires.” FED. R. CIV. P. 15(a)(2). This standard “evinces a bias in favor of granting leave

    to amend,” and courts may only deny leave when faced with a substantial reason, such as

    undue delay, bad faith, dilatory motive, repeated failures to cure deficiencies, futility, or

    undue prejudice to the opposing party.” Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d

    420, 425 (5th Cir. 2004); Stripling v. Jordan Prod. Co., 234 F.3d 863, 873 (5th Cir. 2000).

           Here, there is no substantial reason to deny leave to amend. Longbranch’s claims

    largely mirror the claims already asserted in this action by DMA Properties and Frank Daniel

    Moore. KrisJenn, Wright, and Terrill are already on notice regarding the factual bases for

    these claims. Further, as observed above, KrisJenn and Wright have stated that they are

    unopposed to this motion.
           In addition, Longbranch was initially unaware that McLeod has a real property
    interest in the right-of-way. Subsequently, Longbranch learned that McLeod has acquired
    (a) an option to purchase the right-of-way, and (b) a security interest in the right-of-way.
20-05027-rbk Doc#101 Filed 10/14/20 Entered 10/14/20 19:53:11 Main Document Pg 3 of
                                         5



    Both of these interests are real property interests, and because McLeod has an interest in the
    right-of-way, McLeod is a necessary party with respect to the declaratory claims. See FED.
    R. CIV. P. 57 Advisory Committee Notes (“[A]ll parties having an interest therein or
    adversely affected must be made parties . . . .”).

                                         CONCLUSION
             Longbranch respectfully requests the Court grant its unopposed motion for leave to
    amend.


                                                          Respectfully submitted,

                                                          /s/ Christopher S. Johns
                                                          Christopher S. Johns
                                                          State Bar No. 24044849
                                                          Christen Mason Hebert
                                                          State Bar No. 24099898
                                                          JOHNS & COUNSEL PLLC
                                                          14101 Highway 290 West, Suite 400A
                                                          Austin, Texas 78737
                                                          512-399-3150
                                                          512-572-8005 fax
                                                          cjohns@johnsandcounsel.com
                                                          chebert@johnsandcounsel.com

                                                          /s/ Timothy Cleveland
                                                          Timothy Cleveland
                                                          State Bar No. 24055318
                                                          Austin H. Krist
                                                          State Bar No. 24106170
                                                          CLEVELAND | TERRAZAS PLLC
                                                          4611 Bee Cave Road, Suite 306B
                                                          Austin, Texas 78746
                                                          512-689-8698
                                                          tcleveland@clevelandterrazas.com
                                                          akrist@clevelandterrazas.com

                                                          Michael Black
                                                          BURNS & BLACK PLLC
                                                          750 Rittiman Road
                                                          San Antonio, TX 78209
                                                          mblack@burnsandblack.com
20-05027-rbk Doc#101 Filed 10/14/20 Entered 10/14/20 19:53:11 Main Document Pg 4 of
                                         5



                                               Jeffery Duke
                                               DUKE BANISTER MILLER & MILLER
                                               22310 Grand Corner Drive, Suite 110
                                               Katy, TX 77494
                                               jduke@dbmmlaw.com

                                               Andrew R. Seger
                                               State Bar No. 24046815
                                               KEY TERRELL & SEGER
                                               4825 50th Street, Suite A
                                               Lubbock, Texas 79414
                                               806-793-1906
                                               806-792-2135 fax
                                               aseger@thesegerfirm.com

                                               Counsel for Longbranch Energy, LP
20-05027-rbk Doc#101 Filed 10/14/20 Entered 10/14/20 19:53:11 Main Document Pg 5 of
                                         5



                                       CERTIFICATE OF SERVICE
             I hereby certify that on October 14, 2020 a true and correct copy of the foregoing
    document was transmitted to each of the parties via the Court’s electronic transmission
    facilities and/or via electronic mail as noted below. For those parties not registered to receive
    electronic service, a true and correct copy of the foregoing document was served by United
    States Mail, first class, postage prepaid, at the address noted below.
     Ronald J. Smeberg                                    Michael Black
     Charles John Muller, IV                              BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                                 750 Rittiman Road
     111 W. Sunset                                        San Antonio, TX 78209
     San Antonio, TX 78209                                mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                              Jeffery Duke
                                                          DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC,                     22310 Grand Corner Drive, Suite 110
     Krisjenn Ranch, LLC, Series Uvalde                   Katy, TX 77494
     Ranch, KrisJenn Ranch, LLC, Series                   jduke@dbmmlaw.com
     Pipeline Row
                                                          Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                    Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                           OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                     903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                           Austin, Texas 78701
     ron@smeberg.com                                      shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC              United States Trustee
     William P Germany                                   John Terrill
     BAYNE, SNELL & KRAUSE                               12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                       Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                                 Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                   /s/ Christopher S. Johns
                                                   Christopher S. Johns
